DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

    PNG
    media_image1.png
    164
    129
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1k 4  are rejected under 35 U.S.C. 103 as being unpatentable over Mita (JP 2000-272195).

    PNG
    media_image2.png
    893
    758
    media_image2.png
    Greyscale

   As to claim 1, Mita discloses an image forming apparatus, comprising:
         an image forming section (18a) configured to form an image on a recording medium; 

       a controller configured to control the spray section, wherein 
         the controller (38) controls the spray section such that at least a part of the image formed on the recording medium and at least a part of the scent region overlap each 10other.  

      As to claim 4, Mita discloses the image forming apparatus according to claim 1, further comprising 
           a conveyance section (13, 14, 16, 17) configured to convey the recording medium, wherein 
          the image forming section forms the image on the recording medium that isClient's Ref.: 18-00693 Our Ref.: 16K09P270US 21 being conveyed by the conveyance section, and 
          the spray section forms the scent region on the recording medium that is being conveyed by the conveyance section.  


	Thus, it can be seen that Mita discloses essentially the claimed image forming apparatus except for the difference that the apparatus is used to spray a scent toward a printed recording medium, whereas in the present claim a drug is the substance sprayed toward the recording medium.

.

Allowable Subject Matter
Claims 2, 3, 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record do not teach or suggest the limitations further recited in the above-identified claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853